Opinion issued October 8, 2015




                                         In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                                ————————————
                                  NO. 01-15-00754-CR
                               ———————————
                  IN RE RONALD WAYNE SCHOFIELD, Relator


                       On Appeal from the 23rd District Court
                             Brazoria County, Texas
                            Trial Court Case No. 34910


                             MEMORANDUM OPINION

         Relator, Ronald Wayne Schofield, has filed a petition for writ of mandamus,

challenging the trial court’s failure to rule on his motion for judgment nunc pro

tunc.1

         We deny the petition for writ of mandamus.

1
         The underlying case is The State of Texas v. Ronald Wayne Schofield, cause
         number 34910, in the 23rd District Court of Brazoria County, Texas, the Hon. Ben
         Hardin presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2